Citation Nr: 1529389	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a vestibular disorder, to include Meniere's syndrome, endolymphatic hydrops, and vertigo.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active duty service from March 1965 to March 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the RO in Philadelphia, Pennsylvania.

In November 2013, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A hearing transcript is associated with the record.

The Board has reviewed the physical claims file and the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDING OF FACT

The evidence linking a current vestibular disorder to service is in relative equipoise with the evidence against the claim.  


CONCLUSION OF LAW

A vestibular disorder, to include Meniere's syndrome, endolymphatic hydrops, and vertigo, was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a vestibular disorder on the basis that it is related to service.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Proving service connection requires (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The medical evidence submitted by the Veteran and obtained by VA substantiates a current diagnosis of Meniere's syndrome, also diagnosed as endolymphatic hydrops and vertigo.  Service treatment records reveal no treatment for any of these conditions during service.  Indeed, the Veteran agrees that he was not treated for a vestibular disorder in service and that he did not have onset of the condition during service or for many years after service.  The Veteran has put forward alternative theories of causation for his vestibular disorder.  He has asserted that he injured his head in service during a parachute landing fall.  He testified that he was told that he may have incurred a concussion during that incident; and he asserted that his condition may be related to that injury.  He has also asserted that his vestibular disorder may be related to the same in-service noise exposure which supported the grant of service connection for hearing loss and tinnitus, or that it may be proximately due to or a result of the service-connected hearing loss and/or tinnitus.  

Service connection is in effect for hearing loss and tinnitus.  Therefore, acoustic trauma in service is substantiated.  While the parachute landing fall injury is not documented in the service record, the Board finds the Veteran's account to be credible and consistent with service records showing that he attended airborne training and was awarded a Parachute Badge.  The Veteran's account of what a medical corpsman told him is competent evidence.  Although this evidence does not establish that he actually had a concussion ("may have" is inconclusive), it does support his assertion that he sustained a head injury.  

There is a conflict in the medical opinion evidence regarding the etiology of the current vestibular disorder.  The Veteran submitted an opinion of his private physician, D. Johnson, DO, dated June 13, 2011.  Dr. Johnson noted that he had been seeing the Veteran since 2006, and that the Veteran had been suffering from decreased hearing and episodes of vertigo and tinnitus since that time.  Dr. Johnson opined that Meniere's syndrome is more likely than not to have been caused by the Veteran's exposure to artillery and aircraft noise during his service years.  

The records also includes an undated opinion by a private audiologist, M. McCandless, which finds that the diagnosis of endolymphatic hydrops or Meniere's Disease is at least as likely as not due to head trauma incurred while serving in the military 3/65 through 7/68. 

A VA otolaryngologist provided an opinion in May 2013, finding that Meniere's syndrome is not at least as likely as not secondary to military service.  The rationale was that, at service separation, the Veteran had normal hearing bilaterally, except for a 25 decibel loss at 4000 Hertz on the left, which is "borderline," and a 35 decibel loss at 4000 Hertz on the right, which is "mild."  An audiogram on 8/20/10 indicates a normal to moderately severe sensorineural hearing loss, which is consistent with aging, and possibly an element of remote noise exposure.  According to the otolaryngologist, the pattern of hearing loss on the audiogram is not consistent with Meniere's syndrome, as that usually causes a low-frequency hearing loss and the Veteran has high-frequency hearing loss.  

To resolve the conflict in the opinion evidence, the Board requested an opinion from a Veterans Health Administration specialist.  That opinion, dated June 23, 2015 is that Meniere's syndrome is as likely as not incurred or aggravated by acoustic trauma or head trauma during active duty.  The rationale was that a validated reference tool for Meniere's syndrome includes both acoustic trauma (noise) and head trauma as possible causes for the disease.  While the specialist was not able to comment on the audiometric discrepancy noted by the VA otolaryngologist, he suggested that the Veteran may well have hearing loss from noise exposure as well as hearing loss associated with Meniere's syndrome.  

The Board finds the June 2015 opinion to be well reasoned and consistent with the evidence pertinent to service.  Thus, the evidence regarding whether a current vestibular disorder is related to service, or to a service-connected disability, is in approximate balance.  

When there is an approximate balance of evidence regarding the merits of any issue material to the determination of a matter before VA adjudicators, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As the evidence in favor of nexus has attained relative equipoise with the evidence against nexus, all reasonable doubt must be resolved in favor of the claim.  Service connection for a vestibular disorder is therefore warranted.  

As the Board is granting service connection for a vestibular disorder, the claim is fully substantiated, and there are no further duties to notify or assist under the Veterans Claims Assistance Act of 2000 (VCAA).  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).


ORDER

Service connection for a vestibular disorder, to include Meniere's syndrome, endolymphatic hydrops, and vertigo, is granted.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


